PER CURIAM. *
This is an action by the City of Marksville, filed in the district court in Avoyelles Parish, to enjoin enforcement of a court rule adopted by the City Court of Marksville and to have such rule declared null. Defendant filed exceptions of lack of jurisdiction over the subject matter and no cause or right of action.
The district judge signed an order setting the exceptions for trial on May 8, 1997. Before the hearing on the exceptions was held, defendant applied on May 1 for supervisory writs to this court. In his application, defendant contends that only the City Court has jurisdiction to adjudicate complaints about the validity of the court rules adopted by that court, which adjudication is subject to review by the court of appeal.
Defendant’s application is premature. The district court is the proper forum to determine its own jurisdiction in the first instance, and defendant may well obtain, from the district court’s ruling on the exceptions, the relief he seeks in this court. And if defendant does not obtain relief when the district court rules on its own jurisdiction, then that ruling is subject to review by the court of appeal and ultimately by this court.
*1336Accordingly, the application for supervisory writs is dismissed as premature.
KNOLL, J., not on panel; reeused.

 Marcus, J., not on panel.